EXHIBIT 10.18

SECOND AMENDMENT

TO

ALLERGAN, INC.

SAVINGS AND INVESTMENT PLAN

(RESTATED 2008)

The ALLERGAN, INC. SAVINGS AND INVESTMENT PLAN (the “Plan”) is hereby amended
January 1, 2009 as follows:

 

1. Section 4.1(a) of the Plan is hereby amended as follows:

(a)                    Each Eligible Employee may elect to defer the receipt of
a portion of his or her Compensation and to have the deferred amount contributed
directly by the Company to the Plan as Before Tax Deposits. Before Tax Deposits
may be made only by means of a payroll deduction. Additionally, unless otherwise
restricted by law and pursuant to procedures and restrictions established by the
Company, a former Eligible Employee may defer the receipt of a portion of his or
her Compensation in accordance with an applicable election made while an
Eligible Employee, provided that such Compensation is paid within two and a half
months after his or her Severance Date.

 

2. Section 4.6(b) of the Plan is hereby amended as follows:

(b)                    The right of a Participant to make Before Tax Deposits or
After Tax Deposits shall cease during any period of Severance, except as
provided under Section 4.1(a).

 

3. Section 5.6(e) of the Plan is hereby amended as follows:

(e)                    Notwithstanding the requirement of paragraph (a) above
that Matching Contributions be invested in the Company Stock Fund, (i) any
Participant may elect that amounts accumulated in his or her Matching
Contributions Account which are held in the Company Stock Fund be reinvested,
(ii) any Participant on or after the date he or she attains age 55 may elect
that any future Matching Contributions be invested, and (iii) upon the
establishment and implementation of election procedures by the Company following
the adoption date of this Amendment, any Participant may elect that any future
Matching Contributions be invested in any of the investment funds currently
offered and currently available to Participants as determined by the Committee
pursuant to paragraphs (a) and (b) above. An election made under this
paragraph (e) shall be effective as soon as administratively feasible. A
Participant shall make any election, and may change any election, at such times
and in accordance with the requirements imposed by paragraphs (c) and (d) above.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Allergan, Inc. hereby executes this Second Amendment to the
Allergan, Inc. Savings and Investment Plan (Restated 2008) on this 15th day of
June, 2009.

 

By:   /s/ Dianne Dyer-Bruggeman  

Dianne Dyer-Bruggeman

Executive Vice President, Human Resources